DETAILED ACTION
Claim Objections
The Examiner acknowledges that the amendment of claim 14 clarifies the previous objection of claim 14. Therefore, the previous objection of claim 14 has been withdrawn.
Allowable Subject Matter
Claims 1-8, 10-19 and 21-25 are allowed.
The following is an Examiner's statement of reasons for allowance:
Regarding claim 1, the prior art does not teach, suggest or motivate one having ordinary skill in the art to have the light-emitting device further comprise, each of the first light-emitting, the second light-emitting element, the first dummy element and the dummy element further includes a color filter arranged above the second electrode, and the color filter that transmits light having a wavelength different from a wavelength of light which resonates between the reflective layer and the light-emitting layer is arranged on each of the first dummy element and the second dummy element along with the other limitations of claim 1.
Regarding claim 21, the prior art does not teach, suggest or motivate one having ordinary skill in the art to have the light-emitting device further comprise, between the display region and the dummy region, an intermediate region in which a first intermediate dummy element and a second intermediate dummy element are arranged and which does not display an image, a distance from the reflective layer to the light-emitting layer in the first intermediate dummy element is different from a distance from the reflective layer to the light-emitting layer in the second intermediate dummy element, and where a difference between the distance from the reflective layer to the light-emitting layer in the first intermediate dummy element and the distance from the reflective layer to the light-emitting layer in the second intermediate dummy element is set as a third difference, the first difference is equal to the third difference in combination with the other limitations of claim 21.
Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Park et al. (US 2020/0271987) teaches where color filters are present over dummy pixels.
However, Park does not teach where the color filter that transmits light having a wavelength different from a wavelength of light which resonates between the reflective layer and the light-emitting layer is arranged on each of the first dummy element and the second dummy element. 
Ebiko et al. (US 2021/0313361) teaches where the color of a color filter and the color emitted by an underlying light emitting element are complementary to each other to produce a desired color (Paragraph 0061). 
However, Ebiko does not teach where the complementary color filter is over dummy pixels.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC K ASHBAHIAN whose telephone number is (571)270-5187.  The examiner can normally be reached on 8-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERIC K ASHBAHIAN/Examiner, Art Unit 2891